DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer, filed on 10/29/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,947,453 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 15-16 are newly added claims.
Claims 2, 7-8 and 11-12 are cancelled.
Claims 1-6, 9-10 and 13-16 are pending.
	In view of the amendment, filed on 10/26/2021, the following rejections are withdrawn.
Rejection of claims 10 and 12 under 35 U.S.C. 112(b) 
Rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Gurol (US ‘069)
New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 3-6, 9-10, and 13-16 are rejected under 35 U.S.C. 103 as being un-patentable over Rubin et al. (US 2007/0062113).
Rubin et al. (US ‘113) disclose a method for implementing a compressed growing medium with reduced seed germination comprising dehydrating the coir and/or other bulking agents to about 25% moisture content in an air circulating oven set to approximately 95.degree. C. (step 1000). The growing medium components, including the bulking agent, the water-retentive polymer, the non-ionic surfactant, and any other additional components, are then blended together with a roller drum (step 1010). (See paragraph [0053])
[AltContent: textbox (Spikes)]
    PNG
    media_image1.png
    725
    350
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rotary grinder or blades)]
    PNG
    media_image2.png
    651
    416
    media_image2.png
    Greyscale


Then, Rubin et al. (US ‘113) disclose the growing medium, whether pre-seeded or non-seeded, is then compressed at a volume-to-volume ratio ranging 
Further, once the base compressed material is produced, the material may then be reground (step 930). FIG. 10 illustrates a grinding process according to one exemplary embodiment. As shown, the base material (1100) is fed into a hopper or other collection bin, where the base material is placed in contact with a grinding apparatus (1110). As shown, the grinding apparatus (1110) includes a plurality of rollers rotating in opposing directions, as indicated by the arrows (R). While the grinding apparatus (1110) of FIG. 10 is shown as having a plurality of rollers with grinding teeth, any number of rollers or grinders may be used to regrind the base material (1100) including, but in no way limited to, a shredder, a ball mill, a roller mill, and the like. (See paragraph [0055])
	Therefore, as to claim 1, Rubin et al. (US ‘113) disclose a method of processing coir, comprising: providing compressed, dry coir; using counter-rotating blades (1110) to shred the compressed coir into dry, shredded coir.
	Rubin et al. (US ‘113) disclose two counter-rotating blades (1110) for shredding compressed coir into shredded coir. The prior art is silent that the counter-rotating blades each has a central hole to allow the blades each to be mounted on a shaft.
	However, it would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to modify the method of processing coir through providing each blade with a central hole and mounting each blade on a shaft in order to hold the blades in a secure and stable motion during working operation.
	As to claim 3, Rubin et al. (US ‘113) teach grinding up the coir after using the counter-rotating blades to produce the dry, shredded coir.
	As to claim 4, Rubin et al. (US ‘113) disclose using the counter-rotating blades comprises using blades with hooks alternating with blades without hooks along a shaft.
5, Rubin et al. (US ‘113) teach using the blades with hooks comprises using blades having hooks of a same size.
	As to claim 6, Rubin et al. (US ‘113) teach using the blades with hooks comprises using blades all having hooks of different sizes.
	As to claim 13, Rubin et al. (US ‘113) disclose the compressed coir comprises one of blocks or wafers.
Rubin et al. (US ‘113) disclose the base material (1100) is fed into a hopper or other collection bin, where the base material is placed in contact with a grinding apparatus (1110). While the grinding apparatus (1110) of FIG. 10 is shown as having a plurality of rollers with grinding teeth, any number of rollers or grinders may be used to regrind the base material (1100) including, but in no way limited to, a shredder, a ball mill, a roller mill, and the like. (See paragraph [0055])
	As to claim 14, Rubin et al. (US ‘113) teach a method of processing coir, comprising: using a rotary grinder to shred compressed coir into dry, shredded coir.
Further, Rubin et al. (US ‘113) disclose the bulking agent grind size range from being able to pass through an approximately 1/8 inch mesh screen to being able to pass through an approximately 1 inch mesh screen. (See paragraph [0024]) Even though Rubin et al. (US ‘113) does not explicitly recite the step of screening the dry, shredded coir to only select material of a desired size.
	It would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention to modify the method of processing coir, as taught by Rubin et al. (US ‘113), through screening the dry, shredded coir to only select material of a desired size in order to improve a size distribution of the produced coir to be within desired size.
	For the similar reasons, as to claim 9, Rubin et al. (US ‘113) disclose screening the dry, shredded coir to only pass coir of a desired size for further processing, and as to claim 10, Rubin et al. (US ‘113) teach cycling dry, shredded coir caught in the screen back to the counter-rotating blades.
15, Rubin et al. (US ‘113) disclose using a rotary grinder comprises using a rotating grinder having a solid cylinder with spikes located on an outside of the cylinder.
	As to claim 16, Rubin et al. (US ‘113) disclose the spikes are one of either evenly or randomly spaced on the outside of the cylinder.
Response to Arguments
Applicant’s arguments, filed on 10/26/2021, with respect to claim(s) 1, 3-6, 9-10, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner would like to suggest that if Applicant’s Counsel believes an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                02/08/2022